Citation Nr: 0932536	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include generalized anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to August 
2002.  His records show he had additional National Guard 
and/or reserve service, but these dates and any other dates 
of active duty or active duty for training have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in which service connection for 
PTSD was denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

This claim was remanded in August 2007 for additional 
development and is now again before the Board.

The issue has been recharacterized to comport with the 
evidence of record.


FINDING OF FACT

The diagnosed anxiety disorder, not otherwise specified, and 
depressive disorder, not otherwise specified, had their onset 
during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder to include anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified, 
have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran's reports of medical history and examination at 
entrance to inactive service in the Army National Guard show 
no psychiatric complaints or any psychiatric defects, 
diagnoses, abnormalities or other findings.

Service treatment records show that the Veteran was referred 
for psychiatric assessment during an overseas deployment to 
Egypt.  These records show the Veteran had requested, and 
been denied, emergency leave to visit his wife who, he 
reported, had post-partum depression and was dealing with the 
recent death of her father.  The Veteran expressed that he 
felt he was at a breaking point and that he didn't want to 
lose it like his father, who had a mental illness.  The 
examiner assessed the Veteran to be struggling with 
supporting his wife emotionally while deployed.  No 
medications were prescribed and there are no further entries 
concerning psychiatric treatment during his deployment.  His 
post-deployment assessment noted no psychiatric complaints, 
defects, diagnoses, abnormalities or other findings.

In November 2002, the Veteran sought treatment for right 
shoulder pain.  Private treatment records show that he 
identified his prescribed medications to include Paxil, which 
he reported beginning two months prior to the appointment.  
He also reported being prescribed Lorcet.  Thereafter, 
private treatment records dated in February, May, and June 
2003 show that Paxil was still being prescribed.

A pre-deployment health assessment shows that the Veteran was 
again being considered for deployment.  This document is 
undated, but a handwritten note on the face of it states that 
it was conducted in 2003, per the Veteran.  The assessment 
shows the Veteran reported he had sought treatment for his 
mental health in the last year, and stated that the 
medications he takes makes him drowsy and impairs his 
judgment.  He also reported he was in chronic pain.

In September 2003, private treatment records show the Veteran 
sought emergency treatment for acute anxiety following a 
fight with his girlfriend.  The record shows a past history 
of depression and anxiety, and refers to nurse's notes 
concerning the history of medication taken.  A staff entry 
notes that the Veteran expressed he was about to have a 
nervous breakdown.  He stated he didn't have suicidal 
thoughts yet but that he did not care if he lived or died, 
and no one would miss him if he died.  He reported he felt 
the Paxil was making him worse, and again referenced his 
father's mental illness.  Ativan and Klonopin (also known as 
Clonazepam) was prescribed.

A September 2003 private evaluation conducted immediately 
following this emergency treatment reflects a diagnosis of 
generalized anxiety disorder with depressed mood.  The 
physician directed the Veteran to continue the Clonazepam and 
started him on a prescription of Wellbutrin.  

An October 2003 entry in the Veteran's service treatment 
records show he was found to be non-deployable due to his 
psychiatric condition, including suicide attempt, and 
scheduled surgery for his right shoulder.

A VA mental health assessment, dated in July 2005, reflects 
that the Veteran reported a history of private treatment for 
anxiety since 2002.  The Veteran stated he had been on 
Wellbutrin and Diazepam until three or four months prior, but 
could no longer afford the co-pay.  The physician, a staff 
psychiatrist, diagnosed the Veteran with panic disorder and 
generalized anxiety disorder and prescribed Citalopram and 
Clonazepam.  

The Veteran testified before the Board in April 2007, at 
which time he stated that he experienced the onset of his 
anxiety disorder during his active service in Egypt in 2002.  
Following the hearing, he submitted the statement of the 
social work officer attached to the Veteran's unit during its 
mobilization in Egypt.  In the statement, dated in May 2007, 
the social work officer stated he remembered counseling the 
Veteran during active service about his request for emergency 
leave and his concerns about his wife's depression and the 
death of her father.  He recalled the Veteran reporting he 
was at his breaking point, and stated he was going to speak 
with the Veteran's officer in charge about a short term visit 
during the father's funeral.  He had been advised that the 
OIC would speak to the commanding officer.  The social work 
officer had no knowledge of what may have happened after the 
unit returned to the U.S. 

In August 2007, the Board remanded this claim for further 
development, including additional VA examination to clarify 
the Veteran's diagnoses and the etiology of any psychiatric 
condition diagnosed.

VA treatment records dated through 2007, and private 
treatment dated in 2003 and 2004 were obtained.  Private 
treatment records show treatment with Wellbutrin, Clonazepam, 
and Diazepam.  VA treatment records show that in September 
2003 the Veteran reported he had been prescribed Paxil by a 
private health care provider.  These records show continued 
treatment for depression and anxiety including with 
prescribed Wellbutrin and Valium with some difficulty 
establishing control by medications.  These records also show 
that a diagnosis of PTSD could not be confirmed.  In 
particular, a June 2006 VA treatment entry indicated that the 
physician, a staff psychiatrist, could elicit no criterion A 
trauma for PTSD.

In March 2008, the Veteran's wife offered a statement in 
which she indicated she had been married to the Veteran since 
2007, but started dating in 2005 and had been friends since 
approximately August 2002.  She described him as struggling 
with symptoms of anxiety and depression with effects on his 
personal and professional lives, including panic attacks, 
nightmares, difficulty in social settings, and with school.  

Additional VA examination was conducted in May 2009, at which 
time the examiner diagnosed anxiety disorder, not otherwise 
specified, and depressant disorder, not otherwise specified.  
PTSD was not diagnosed.

The examiner stated that the Veteran's records had been 
reviewed extensively.  Specifically, the examiner identified 
as pertinent evidence the May 2002 entry in service treatment 
records during deployment in which the Veteran described 
frustration and stress at not being allowed emergency leave, 
the absence of any follow-up treatment or prescribed 
medication throughout the duration of his active service, the 
July 2002 post-deployment health assessment in which he 
reported no psychiatric problems, the 2003 pre-deployment 
health assessment in which he indicated his pain medication 
made him drowsy and impaired his judgment, and the subsequent 
emergency room treatment records in which he was diagnosed 
with generalized anxiety disorder.  The examiner observed 
that the Veteran was found to be not deployable, and that the 
Veteran denies having been treated prior to his time in Iraq 
in 2002.

The examiner opined that the Veteran's current symptoms of 
anxiety and depression are less likely as not related to the 
onset of these symptoms during his active service time.  The 
examiner's rationale was that, while it was clearly 
documented that the Veteran was triaged one time, in May 
2002, there was no follow-up and no subsequent treatment for 
any depression or anxiety during that deployment.  The next 
treatment or symptoms noted appear to have occurred 
immediately pre-deployment in 2003.  Rather, the examiner 
opined, his current symptoms have been recently exacerbated 
by the deaths of his three friends and his brother.

However, this report neglects to account for private and VA 
treatment records showing that the Veteran reported having 
been treated for his psychiatric disorder as early as 2002, 
and having been prescribed Paxil as early as September 2002-
only one month after his discharge from active service in 
August 2002.  Subsequent private treatment records document 
that the Veteran was taking prescribed Paxil at least as 
early as February 2003 and throughout 2003 until his 
emergency room treatment in September 2003, at which point 
his prescriptions were changed.  This medical evidence is 
critical, as the crux of the Veteran's argument is that the 
symptoms of anxiety he experienced during active service have 
remained present from his deployment to Egypt in 2002 to the 
present.  The report also neglected to discuss the statement 
of the Veteran's wife, who knew him in August 2002 and 
attested to his struggles, including panic attacks and 
nightmares, during the time she has known him.

As this report did not take into account medical and lay 
evidence of symptoms of and treatment for a psychiatric 
disability during the period of time between the Veteran's 
discharge from active service in August 2002 and his 
emergency treatment for anxiety in September 2003, it cannot 
be probative.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

There are no other findings or opinions against a finding 
that the onset of the Veteran's anxiety and depression was 
during his active service in 2002.  

As discussed above, the Veteran reported in November 2002, 
that he had been prescribed Paxil two months prior.  This 
date, in September 2002, would have been within a month 
following his discharge from active service in 2002.  
Subsequent private and VA treatment records corroborate the 
Veteran's self-report, showing prescribed Paxil throughout 
2003 until his emergency treatment for anxiety in September 
2003, at which time his prescription was changed.  
Thereafter, VA and private treatment records from the 
Veteran's document that the Veteran continued to receive 
treatment, including with prescribed medication, for symptoms 
of anxiety and depression to the present.  

Based on the foregoing, the evidence is, at the very least, 
in equipoise.  The benefit of the doubt is granted to the 
Veteran, and service connection for the currently diagnosed 
anxiety disorder, not otherwise specified, and depressant 
disorder, not otherwise specified, is warranted.


ORDER

Service connection for a psychiatric disorder to include 
anxiety disorder, not otherwise specified, and depressive 
disorder, not otherwise specified, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


